Citation Nr: 1230940	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-24 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the character of the appellant's service constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant had a single period of active service from February 9, 1989 to December 19, 1989.  The appellant's DD Form 214 reflects that he was discharged "under conditions other than honorable."  There are no other periods of service.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In May 2011, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  In an unappealed September 2002 decision, the Board found that the character of the appellant's discharge was a bar to VA benefits except health care. 

3.  The evidence associated with the claims file subsequent to the September 2002 decision does not include additional relevant official service records not in the claims file at the time of the September 2002 decision.

4.  The evidence associated with the claims file subsequent to the September 2002 decision does not relate to an unestablished fact necessary to substantiate the claim.

5.  The evidence associated with the claims file subsequent to the September 2002 decision is cumulative and redundant of evidence previously of record.

6.  The evidence associated with the claims file subsequent to the September 2002 decision does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The Board's September 2002 decision is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100(a) (2011).

2.  The criteria for reopening whether the character of the appellant's service constitutes a bar to benefits administered by VA are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by providing the appellant proper notice under the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA notice advised the appellant of what evidence and information was necessary to reopen the issue of whether the character of his service constitutes a bar to VA benefits, and what evidence is necessary to substantiate the elements required to establish whether the appellant is entitled to VA benefits.  The appellant was afforded the appropriate period of time for response to all written notice and development as required by VA law.  


Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The United States Court of Appeals for Veterans Claims (CAVC) addressed the adequacy of VCAA notice in cases concerning the character of service in Dennis v. Nicholson, 21 Vet. App. 18 (2007).  In such cases, VCAA notice must inform the claimant of the evidence needed to establish veteran status. 

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

The Board finds that the appellant received adequate VCAA notice.  The RO provided the appellant notice by letter dated in October 2011, followed by readjudication of the claim in a January 2012 supplemental statement of the case.  The notice letter made clear that VA was adjudicating the reopening of whether the character of the appellant's service qualified him to receive VA disability benefits.  The appellant was informed of the reason for the previous denial of his claim, and was provided the definition of new and material evidence.  The appellant was also told to provide information and evidence with respect to the events service and to state why he thought his service was honorable.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The RO has secured the pertinent service records.  The appellant has submitted personal statements regarding his claim.  The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address whether the claim should be reopened.  

Character of Service - Laws and Regulations

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.1(d) (2011).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2011).  

A dishonorable discharge, a statutory bar, or a regulatory bar, deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12.  Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c).  An adjudicator is permitted to look at the totality of the evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL.  Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003).  

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: 
(1) acceptance of an undesirable discharge to escape trial by general courts-martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  
38 C.F.R. § 3.12(d).

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  

If the service member was AWOL which materially interfered with the performance of military duty, the requirements as to line of duty are not met.  38 C.F.R. § 3.1(m)(1).  The CAVC has determined that an absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the CAVC also affirmed a Board decision which found that 32 days unauthorized absence out of 176 days total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29, 32 (1993).  

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars.  

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2011).  

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b) (2011).  

Analysis of Reopening of the Previously Denied Claim

The RO initially denied the appellant's claim for VA benefits in an April 1995 administrative decision.  The appellant appealed that denial, and in a September 2002 decision, the Board found that the character of the appellant's discharge constituted a bar to payment of VA benefits.  At the time of the September 2002 decision, the evidence of record included the service treatment records, service personnel records, private medical records, and the appellant's written assertions regarding his service.  

Private medical records dated before service showed that the appellant was hospitalized for severe depressive symptoms which had been noticed after he stopped taking anabolic steroids.  The hospital discharge diagnoses were depression, narcissistic personality disorder, and use of anabolic steroids.  Despite this, on the report of medical history at enlistment the appellant denied having ever been treated for a mental condition, ever having been a patient in any type of hospital, and ever having abused drugs.  Service medical records showed that the appellant was hospitalized following increasing episodes of bizarre behavior.  Psychiatric evaluation in October 1989 showed the appellant had a brief reactive psychosis - drug induced by anabolic steroids which had been purchased illegally from an individual.  It was indicated that the appellant reported that he had taken these types of pills many times before and prior to enlistment.  The diagnoses following the evaluation were status post induced psychotic disorder (anabolic steroid) and schizoid personality disorder with paranoid features.  The recommendation was that, despite being fit for duty and responsible for his own behavior, the appellant was felt to be unsuitable for military life due to his severe personality disorder, abuse of illegal drugs that had endangered his life and a history of paranoid ideation with a potential for self harm.  

Service personnel records in the claims file at the time of the September 2002 Board decision reflect that, in April 1989, the appellant signed a statement of awareness which indicated his clear understanding of the Navy's drug policy and the legal consequences of noncompliance.  Those records also reflect that in October 1989 the appellant received nonjudicial punishment for two violations of the Uniform Code of Military Justice (UCMJ), specifically wrongful possession of a prescription drug (methyltestosterone) and wrongful use of that prescription drug.  Service personnel records include a recommendation for administrative separation by reason of the convenience of the government due to a personality disorder, misconduct due to drug abuse, and misconduct due to commission of a serious military offense.  

In the September 2002 decision, the Board found that the appellant engaged in misconduct that was willful and persistent, having begun upon the appellant's entry into service, and that the facts and circumstances of his case cannot be considered honest, faithful, and meritorious.  The Board also found that the appellant was not insane at the time of committing the offense that led to his other than honorable discharge.  

As reconsideration of the Board's September 2002 decision has not been ordered and no other exception to finality applies, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100(a).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  In this case, no additional official service records were received after the September 2002 decision.  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the CAVC held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

The appellant requested to have the previously denied claim reopened in December 2008.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the September 2002 Board decision consists entirely of post service private treatment records, and additional written assertions from the appellant and his representative.  The treatment records are not new and material for purposes of reopening of the claim, as they do not address the question of whether the character of the appellant's discharge constitutes a bar to payment of VA benefits, or whether the appellant was insane at the time he committed the misconduct in service - the central questions underlying his claim.  The appellant's written assertions are essentially that VA made a mistake and is treating him harshly.  Such an assertion is not new and material evidence as it does not address the reasons for the prior denial of his claim.  

The appellant's representative has asserted that the appellant's discharge should be changed to honorable on account of his psychiatric disorder.  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  The claimant's recourse is with the service department.  See 38 C.F.R. § 3.203(a) (2011); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 
7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  This assertion is not new and material evidence.  

Under these circumstances, the Board must find that new and material evidence to reopen whether the character of the appellant's service constitutes a bar to VA benefits has not been received.  As such, the Board's September 2002 decision 

remains final, and the appeal must be denied.  As the appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The appeal as to whether new and material evidence has been received to reopen the issue of whether the character of the appellant's service constitutes a bar to VA benefits is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


